Citation Nr: 1749215	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-10 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for left ear hearing loss, and if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for right ear tinnitus, and if so, whether the reopened claim should be granted.    

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for oral cancer due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968 with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2009, February 2011, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois, and from an April 2013 rating decision of the RO in St. Paul, Minnesota.  The Chicago RO currently has jurisdiction over the claims. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before adjudicating the Veteran's claims.  

Tinnitus, Left Ear Hearing Loss, and PTSD

A procedural history of these claims is warranted.  The RO originally denied service connection for left ear hearing loss and tinnitus in a July 2005 rating decision, which the Veteran appealed in August 2005.  The RO continued its denial of the claims in an October 2006 statement of the case (SOC), and the Veteran substantially appealed the denial to the Board that same month.  The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in April 2008, and the Board denied the claims in its June 2008 decision.  As the Veteran did not appeal the decision to the Court of Appeals for Veterans' Claims (CAVC), the Board's decision became final on the day it was stamped.  

In November 2010, the Veteran submitted a claim for increase for right ear hearing loss, and a claim to reopen the claim of service connection for tinnitus.  The RO continued its non-compensable rating for right ear hearing loss and denied service connection for tinnitus in a February 2011 rating decision.  In March 2011, the Veteran only appealed the tinnitus issue in a notice of disagreement (NOD).  In November 2012, the RO issued an SOC denying service connection for tinnitus.  The Veteran did not substantially appeal the SOC within 60 days of the SOC, within a year of the rating decision, or at any point thereafter. 

Regarding left ear hearing loss, the Veteran initiated a claim to reopen in April 2011 and the RO in St. Paul, Minnesota reopened the claim but denied the claim on the merits in an April 2013 rating decision.  The Veteran submitted an NOD in May 2013. 

Also in May 2013, the Veteran initiated a claim for service connection for PTSD.  The RO in Chicago denied the claim in a January 2014 rating decision.  After the Veteran submitted additional evidence, the RO again denied the claim in a September 2014 rating decision.  The Veteran appealed the latter decision in his September 2014 NOD. 

In January 2015, the Veteran substantially appealed the issues of service connection for left ear hearing loss, and PTSD, and requested a Travel Board hearing a the RO in St. Louis, Missouri.  In his February 2015 accompanying brief, the Veteran's attorney addressed a December 2014 SOC denying the issue of PTSD.  In November 2015, the Veteran, through his attorney, withdrew his request for a Travel Board hearing.  In February 2016, the RO certified the issues of tinnitus, left ear hearing loss, and PTSD to the Board, and cited to a December 2014 SOC.  However, that SOC has not been identified or associated with the record.  Internal VA correspondence dated August 2017 indicates the RO did not issue SOCs addressing left ear hearing loss and PTSD.  The RO issued SOCs for the claims of tinnitus, left ear hearing loss, and PTSD in September 2017.  Therefore, the Veteran is still allotted the 60 day time requirement to substantially appeal these claims and perfect his appeal to the Board. 

As noted in Percy v. Shinseki, 23 Vet. App. 37, 45 (2009), the filing of a timely substantive appeal, as opposed to an NOD, is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal if a substantive appeal was not timely filed.  On the other hand, because a timely filed substantive appeal is not a jurisdictional bar to Board review, the Board cannot raise a timeliness objection in a particular case if the appellant filed an untimely substantive appeal and the RO had, nonetheless, treated the Veteran's claim as timely appealed for more than five years, and certified the issue to the Board, and after the Board identified the issue at a hearing and took testimony on the issue.  See id. at 45. 

In Percy, the RO issued an SOC addressing the disability rating for the Veteran's suprapubic wound, among other issues.  The Veteran filed a timely appeal, in a VA Form 9, only for the effective date of the disability rating, but not for the disability rating itself.  He also requested a Board hearing.  Less than a month later, the Veteran's representative specifically identified entitlement to an increased rating as an appealed issue.  The RO then certified all issues identified in the SOC to the Board.  The Veteran provided testimony at a Board hearing on the issue of entitlement to an increased disability rating.  The Board then sent the Veteran correspondence advising him that his substantial appeal was defective as it did not list entitlement to an increased disability rating as one of the issues appealed and, as such, the Board could find it lacked jurisdiction to adjudicate that issue.  The correspondence also informed the Veteran he could present written or oral testimony on the matter within 60 days.  The Veteran then submitted a new VA Form 9 within the time limit but the Board dismissed the issue, finding the Veteran's appeal was untimely. 
In the present case, with regard to the claim of tinnitus, the RO issued an SOC denying the claim in November 2012.  The Veteran failed to file a substantive appeal within 60 days of the SOC or within a year of the notification of the rating decision.  As such, any substantive appeal submitted thereafter would have been untimely.  However, unlike in Percy, neither the Veteran nor his attorney has submitted a VA Form 9, or other appeal for the claim of service connection for tinnitus.  In this regard the Board notes the January 2015 VA Form 9 only addressed the PTSD and left ear hearing loss claims.  Likewise, the February 2015 attorney brief only addressed the claim of service connection for PTSD.  As such, Percy is inapplicable to this claim. 

Insofar as the Veteran's attorney and the certification VA Form 8 cite to a December 5, 2014 SOC addressing all three claims, the Board notes that a careful review of the record reveals no such SOC.  Rather, the internal VA correspondence dated September 2017 indicates an SOC was never issued in December 2014.  

However, inasmuch as VA has treated this claim as timely appealed by certifying the issue in February 2016, and most recently by issuing a second SOC in September 2017, the Board finds the claim must be remanded to allow the Veteran to file a timely substantive appeal to the September 2017 SOC, and thus perfect his appeal to the Board. 

Regarding the Veteran's claims for service connection for left ear hearing loss and PTSD, Percy is distinguishable from this case because the January 2015 VA Form 9 addressing left ear hearing loss and PTSD was premature.  The record reflects no SOC was issued addressing the Veteran's claims.  Again, the Board points to the internal VA correspondence as evidence that the cited December 2014 SOC was never issued.  Rather, the Board finds the Veteran should be afforded the requisite amount of time to file a timely appeal in response to the SOCs issued in September 2017.   

Additionally, the Board notes the September 2017 SOC addressing the left ear hearing loss erroneously noted that the issue addressed in the SOC was entitlement to service connection for right ear hearing loss.  Although the analysis of the SOC correctly addresses the left ear hearing loss, the RO should reissue the SOC and cite to the correct issue under appeal, namely that of left ear hearing loss. 

Oral Cancer

The Veteran also claims entitlement to service connection for tongue cancer, which he contends is directly related to his service in Vietnam and his exposure to herbicides. 

Initially, the Board notes the RO denied this claim in July 2009 and the Veteran submitted an NOD in August 2009.  A March 2011 SOC continued the denial of this claim and the Veteran filed a timely substantive appeal in April 2011.  The claim was then certified to the Board in March 2013.  As such, the claim is properly before the Board. 

Briefly, the Board notes the Veteran's treatment records show he was diagnosed with squamous cell cancer of the anterior floor of the mouth.  A review of the record also reveals the Veteran served in combat as an artilleryman in Vietnam and was awarded multiple medals including a Bronze service star.  As such the remaining issue is whether the presumptive provisions for herbicide exposure apply to the Veteran's cancer diagnosis.  In this regard, the Board notes the Veteran has only claimed service connection due to herbicide exposure and not on a direct or secondary basis. 

The RO originally denied this claim because tongue cancer is not one of the conditions typically associated with Agent Orange exposure under 38 C.F.R. § 3.309 (e).  However, in his August 2011 NOD, the Veteran stated that he was told the floor of the mouth is connected to the trachea and bronchus and thus is the same issue.  Under § 3.309 (e), cancers of the lung, bronchus, larynx, and trachea are associated with herbicide exposure and, thus, benefit from the presumptive provisions of § 3.309 (e).  However, whether the cancer with which the Veteran was diagnosed is the same type of cancer as the ones under the presumptive provisions is a medical question, and the Board finds the claim must be remanded for a medical opinion.  

Additionally, the Veteran indicated his private oncologist felt his cancer was due to herbicide exposure based on a study on oral cancers due to Agent Orange exposure.  As the claim is remanded, the Veteran should be afforded the opportunity to submit the cited study or any other scientific evidence linking the type of cancer with which he was diagnosed to herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the opportunity to file timely appeals in response to the SOCs issued in September 2017 in order to perfect his appeals to the Board with regard to his claims of entitlement to service connection for tinnitus, left ear hearing loss, and PTSD. 

2.  Reissue the SOC addressing the claim of entitlement to service connection for left ear hearing loss with the correct issue noted on the title page of the SOC addressing left ear hearing loss and not right ear hearing loss. 

3.  Afford the Veteran the opportunity to submit new evidence regarding his service connection claim for oral cancer, to specifically include the study on oral cancers due to exposure to herbicide.  

4.  Refer the claims file to an examiner with sufficient experience or expertise, preferably an oncologist, to determine the etiology of the Veteran's oral cancer.  After reviewing the claims file, the examiner must state whether the type of cancer with which the Veteran was diagnosed is related or otherwise connected to the respiratory cancers listed under § 3.309 (e), to specifically include cancers of the bronchus and the trachea.  

The examiner must provide a complete rationale for all opinions offered.  If the examiner is unable to provide any requested opinion, he or she should explain why.  

5.  Undertake any other development it determines to be warranted.  

6.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

